Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the specific end-effector and electrosurgical system recited in the instant application claims.  Regarding claim 1, the prior art fails to disclose the specific end effector having proximal and distal hubs with the specific drive members such that proximal translation of the first and second drive members causes the distal hub to pivot about a first axis, and proximal translation of one of the first or second drive members causes the support hub to pivot about a second axis.  Regarding claims 7 and 14, the prior art fails to show the specific drive assembly and hub assembly including the three specific drive members connected to operate as required by these claims.  Morley et al (6,491,691) and Manzo et al (2006/0079884) disclose robotic end effectors having an electrosurgical tool, but fail to disclose the specific combination of hubs and drive members to operate the device as required by the instant application claims.  Moreyra (6,969,385), Rockrohr (2016/0303743 and 2019/0099227) and Williams (9,492,233) disclose other robotic devices having end effectors with similar wrist/pulley connections to actuate the wrist member, but all fail to disclose the specific combination of elements to perform the functional operation of the device as set forth in the instant application claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/April 19, 2022